493 F.2d 1228
THE UNITED STATES of America, Plaintiff-Appellee,v.Martin Chavez LOPEZ, Defendant-Appellant.
No. 73-2077.
United States Court of Appeals, Fifth Circuit.
May 10, 1974.

Appeals from the United States District Court for the Western District of Texas; Ernest Guinn, Judge.
Gerald M. Birnberg, Houston, Tex.  (Court-appointed), for defendant-appellant.
Jamie C. Boyd, Asst. U.S. Atty., Ralph E. Harris, Asst. U.S. Atty., El Paso, Tex., for plaintiff-appellee.
Before BROWN, Chief Judge, and GODBOLD and RONEY, Circuit Judges.
PER CURIAM:


1
Treating this as an allowance by the Court of an out-of-time direct appeal (and not a 2255 collateral attack), we hold that since the very same action by the Trial Court in this very same trial was held to be error as to his codefendant Garza in United States v. Garza, 5 Cir., 1970, 426 F.2d 949, 953-955, reversal and remand for a new trial is likewise called for as to Lopez.


2
Reversed and remanded.